As filed with the Securities and Exchange Commission on September 19, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 MONOLITHIC POWER SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0466789 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 79 Great Oaks Boulevard San Jose, CA 95119 (Address of Principal Executive Offices, including Zip Code) MONOLITHIC POWER SYSTEMS, INC. 2 (Full title of the plan) Michael R. Hsing President and Chief Executive Officer 79 Great Oaks Boulevard San Jose, CA 95119 (408) 826-0600 (Name, address, and telephone number, including area code, of agent for service) Copies to: Robert T. Clarkson Jones Day 1755 Embarcadero Road Palo Alto, CA 94303 650-739-3996 Saria Tseng Vice President and General Counsel Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 (408) 826-0600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐
